                     Case 4:19-cv-03042-SBA Document 112 Filed 06/17/19 Page 1 of 20


            1    GIBSON, DUNN & CRUTCHER LLP
                 THEANE EVANGELIS, SBN 243570
            2      tevangelis@gibsondunn.com
                 DHANANJAY S. MANTHRIPRAGADA, SBN 254433
            3      dmanthripragada@gibsondunn.com
                 333 South Grand Avenue
            4    Los Angeles, CA 90071-3197
                 Telephone:    213.229.7000
            5    Facsimile:    213.229.7520
            6    MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
            7    3161 Michelson Drive
                 Irvine, CA 92612-4412
            8    Telephone:    949.451.3945
                 Facsimile:    949.475.4668
            9

          10     Attorneys for Defendant POSTMATES INC.
          11

          12                               UNITED STATES DISTRICT COURT

          13                             NORTHERN DISTRICT OF CALIFORNIA

          14     JAMAL ADAMS, et al.,                       CASE NO. 3:19-cv-03042
          15                       Petitioners,             RESPONDENT POSTMATES INC.’S
                                                            OPPOSITION TO PETITIONERS’ MOTION
          16           v.                                   TO COMPEL ARBITRATION
          17     POSTMATES INC.,                            [Declarations of Ashley Campbell, Theane
                                                            Evangelis and [Proposed] Order Filed
          18                       Respondent.              Concurrently Herewith]
          19
                                                            Hearing:
          20                                                Date:       July 10, 2019
                                                            Time:       2:00 p.m.
          21                                                Judge:      Hon. Saundra B. Armstrong
          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                 RESPONDENT POSTMATES INC.’S OPPOSITION TO PETITIONERS’ MOTION TO COMPEL ARBITRATION –
                                                 CASE NO. 3:19-CV-03042
                        Case 4:19-cv-03042-SBA Document 112 Filed 06/17/19 Page 2 of 20


            1

            2                                                        TABLE OF CONTENTS
            3                                                                                                                                                   Page
            4    I.      INTRODUCTION .................................................................................................................... 1
            5    II.     FACTUAL AND PROCEDURAL BACKGROUND .............................................................. 2
            6            A.        Independent Contractor Couriers Agree to Resolve Disputes with Postmates in
                                   Arbitration on an Individual Basis ................................................................................ 2
            7
                         B.        By Agreeing to the Mutual Arbitration Provision, Couriers Agree to Initiate
            8                      and Conduct Arbitrations in a Specified Manner.......................................................... 4
            9            C.        In March 2019, Keller Lenkner Threatens to Bring a De Facto Class
                                   Arbitration in an Attempt to Shake Down Postmates Using the AAA’s Billing
          10                       Practices ........................................................................................................................ 5
          11             D.        Keller Lenkner Purports to Initiate Arbitration by Listing Thousands of Names
                                   on One Document, and AAA Administers the Purported Demands Collectively ........ 5
          12
                         E.        In June 2019, Keller Lenkner Rushes to Court During Discussions with AAA ........... 7
          13
                 III.    ARGUMENT ............................................................................................................................ 8
          14
                         A.        Petitioners’ Class Arbitration Demands Violate the Law and the Fleet
          15                       Agreement ..................................................................................................................... 9
          16             B.        The Fleet Agreement’s Delegation Clause Does Not Justify the Relief
                                   Petitioners Seek ........................................................................................................... 13
          17
                 IV.     CONCLUSION ....................................................................................................................... 15
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                                          ii
Crutcher LLP
                  RESPONDENT POSTMATES INC.’S OPPOSITION TO PETITIONERS’ MOTION TO COMPEL ARBITRATION –
                                                  CASE NO. 3:19-CV-03042
                        Case 4:19-cv-03042-SBA Document 112 Filed 06/17/19 Page 3 of 20


            1                                                       TABLE OF AUTHORITIES
            2                                                                                                                                                Page
            3    Cases
            4
                 Abadilla v. Uber Techs., Inc.,
            5       Case No. 3:18-cv-07343-EMC (N.D. Cal. filed Dec. 5, 2018) .......................................................14

            6    Allied-Bruce Terminix Co., Inc. v. Dobson,
                     513 U.S. 265 (1995) ..........................................................................................................................9
            7
                 AT & T Mobility LLC v. Bernardi,
            8       2011 WL 5079549 (N.D. Cal. Oct. 26, 2011) .....................................................................10, 11, 13
            9    AT & T Techs., Inc. v. Comm’s Workers of Am.,
          10        475 U.S. 643 (1986) ..........................................................................................................................8

          11     AT&T Mobility LLC v. Concepcion,
                   563 U.S. 333 (2011) ..........................................................................................................2, 9, 10, 15
          12
                 Brown v. Keller Lenkner, LLC,
          13        Case No. 1:18-cv-12423-NMG (D. Mass. 2018) ............................................................................14
          14     Castano v. Am. Tobacco Co.,
          15        84 F.3d 734 (5th Cir. 1996).............................................................................................................12

          16     Circuit City Stores, Inc. v. Adams,
                    532 U.S. 105 (2001) ..........................................................................................................................9
          17
                 Coleman v. Quaker Oats Co.,
          18        232 F.3d 1271 (9th Cir. 2000).........................................................................................................13
          19     Dalton v. Lee Publications, Inc.,
                    625 F.3d 1220 (9th Cir. 2010).........................................................................................................12
          20

          21     Desert Empire Bank v. Insurance Co. of N. Am.,
                    623 F.2d 1371 (9th Cir. 1980).........................................................................................................13
          22
                 Desimoni v. TBC Corp.,
          23        2017 WL 1381600 (M.D. Fla. Apr. 18, 2017) ................................................................................11
          24     Diva Limousine v. Uber Techs., Inc.,
                    Case No. 3:18-cv-05546-EMC (N.D. Cal. Jan. 9, 2019) ................................................................15
          25
                 Epic Sys. Corp. v. Lewis,
          26
                    138 S. Ct. 1612 (2018) ..........................................................................................................9, 10, 15
          27
                 First Options of Chicago, Inc. v. Kaplan,
          28         514 U.S. 938 (1995) ....................................................................................................................8, 14

Gibson, Dunn &                                                                          iii
Crutcher LLP
                  RESPONDENT POSTMATES INC.’S OPPOSITION TO PETITIONERS’ MOTION TO COMPEL ARBITRATION –
                                                  CASE NO. 3:19-CV-03042
                         Case 4:19-cv-03042-SBA Document 112 Filed 06/17/19 Page 4 of 20


            1    Gen. Dynamics Corp. v. United States,
                    139 F.3d 1280 (9th Cir. 1998).........................................................................................................11
            2
                 Lamps Plus, Inc. v. Varela,
            3
                    139 S. Ct. 1407 (2019) ................................................................................................................9, 14
            4
                 Lee v. Postmates Inc. (Lee I),
            5       2018 WL 4961802 (N.D. Cal. Oct. 15, 2018) ...................................................................................3

            6    Lee v. Postmates Inc. (Lee II),
                    2018 WL 6605659 (N.D. Cal. Dec. 17, 2018) ..................................................................................2
            7
                 Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp.,
            8        559 U.S. 662 (2010) ..................................................................................................................10, 14
            9
                 Volt Info. Sciences, Inc. v. Bd. of Trustees of Leland Stanford Junior Univ.,
          10        489 U.S. 468......................................................................................................................................8

          11     Statutes

          12     9 U.S.C. § 1, et seq ..................................................................................................................................8
          13     9 U.S.C. § 4 .......................................................................................................................................8, 13
          14     Other Authorities
          15
                 California’s Ethics Standards for Neutral Arbitrators in Contractual Arbitration,
          16        https://www.courts.ca.gov/documents/ethics_standards _neutral_arbitrators.pdf ..........................12

          17     H.R. Rep. No. 97-542 (1982) ..................................................................................................................9

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                                             iv
Crutcher LLP
                  RESPONDENT POSTMATES INC.’S OPPOSITION TO PETITIONERS’ MOTION TO COMPEL ARBITRATION –
                                                  CASE NO. 3:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 112 Filed 06/17/19 Page 5 of 20


            1                          MEMORANDUM OF POINTS AND AUTHORITIES
            2                                          I.      INTRODUCTION

            3           This is a shakedown. Petitioners’ defective arbitration demands are nothing more than an

            4    attempted end-run around valid class action waivers that bar their attempt to proceed simultaneously

            5    on behalf of thousands of individuals. Keller Lenkner, the law firm purporting to represent

            6    Petitioners, asserts that it has filed 5,257 arbitration demands on behalf of couriers who have

            7    performed work on the Postmates, Inc. (“Postmates”) platform. In reality, it filed one demand

            8    (which, weeks later, it copied and pasted thousands of times) on behalf of 5,257 couriers, in violation

            9    of the express class action waiver in the parties’ arbitration agreement. It did so to exploit a loophole

          10     in the American Arbitration Association’s (“AAA”) rules, which AAA claims allows it to

          11     immediately assess to the respondent a $1,900 case administration fee for each claimant alleging

          12     worker misclassification before the case can proceed to an arbitrator. And AAA will collectively

          13     administer and assess those aggregate fees on a respondent: (1) even where the purported arbitration

          14     demands are completely generic and identical, do not set forth any facts specific to any particular

          15     individual, and do not comply with the party’s agreement prohibiting collective arbitration; (2)

          16     without any proof establishing that counsel purporting to represent a claimant actually represents that

          17     claimant; (3) without taking into account that counsel for those claimants—a law firm that lists only

          18     twelve lawyers on its website—obviously cannot pursue 5,000+ arbitrations at once; (4) without

          19     conducting any inquiry into whether the claimants actually used the Postmates platform; (5) without

          20     even a cursory evaluation of whether the parties’ arbitration agreement either covers the disputes

          21     alleged, or whether the threshold steps required by that agreement have been met by the purported

          22     claimants; and (6) without requiring counsel for claimants to meet their obligations to pay even a

          23     modest a filing fee as they would in court.

          24            Recognizing that they could use these AAA billing practices as leverage, Keller Lenkner sent

          25     Postmates a letter in March 2019 stating that it represented “more than 3,000” couriers who had

          26     allegedly been misclassified as independent contractors that revealed that they intended to use

          27     arbitration fees to extort a quick settlement from Postmates. Keller Lenkner threatened that unless

          28     Postmates entered into a settlement or waived the arbitration governing its relationship with couriers,

Gibson, Dunn &                                                      1
Crutcher LLP
                 RESPONDENT POSTMATES INC.’S OPPOSITION TO PETITIONERS’ MOTION TO COMPEL ARBITRATION –
                                                 CASE NO. 3:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 112 Filed 06/17/19 Page 6 of 20


            1    it would demand arbitration on behalf of all of its clients, “obligat[ing] Postmates to pay AAA more
            2    than $20 million” just to begin arbitration. When Postmates refused this extortionate demand, Keller
            3    Lenkner purported to demand arbitration on behalf of 5,257 couriers, which led AAA to assess
            4    $11,022,400 in administrative fees, even though these purported demands completely disregard the
            5    parties’ arbitration agreement, including its unambiguous class action waiver.
            6           Keller Lenkner now seeks this Court’s aid in its extortion scheme, and has moved to compel
            7    Postmates to pay those fees immediately. Postmates is, and always has been, willing to arbitrate any
            8    claims that are properly submitted to arbitration pursuant to its arbitration agreement with couriers.
            9    But Keller Lenkner’s defective demands are an attempt to circumvent the class action waiver in the
          10     parties’ agreement and clear Supreme Court precedent disfavoring class arbitration, which “sacrifices
          11     the principal advantage of arbitration—its informality—and makes the process slower, more costly,
          12     and more likely to generate procedural morass than final judgment.” AT&T Mobility LLC v.
          13     Concepcion, 563 U.S. 333, 348 (2011). That not only describes the result of Petitioners’ strategy; it
          14     illustrates their deliberate aim to fundamentally undermine the viability of arbitration as an alternative
          15     to litigation. This Court should not condone Petitioners’ gamesmanship. Postmates therefore
          16     respectfully requests that this Court deny Petitioners’ motion and allow the parties to work through a
          17     resolution of the disputed billing and procedural issues with AAA.
          18                         II.     FACTUAL AND PROCEDURAL BACKGROUND
          19     A.     Independent Contractor Couriers Agree to Resolve Disputes with Postmates in
                        Arbitration on an Individual Basis.
          20
                        Postmates’ online and mobile platform connects communities to a broad array of local
          21
                 businesses and local independent contractor couriers for prompt “on-demand” local hand-delivery of
          22
                 food and other items. Campbell Decl. ¶ 2.
          23
                        Individuals who sign up to use the Postmates platform to make deliveries accept the terms of
          24
                 the Fleet Agreement, which governs the relationship between Postmates and independent contractor
          25
                 couriers. Id. ¶ 3. The Fleet Agreement clearly provides that couriers are independent contractors and
          26

          27

          28

Gibson, Dunn &                                                      2
Crutcher LLP
                 RESPONDENT POSTMATES INC.’S OPPOSITION TO PETITIONERS’ MOTION TO COMPEL ARBITRATION –
                                                 CASE NO. 3:19-CV-03042
                       Case 4:19-cv-03042-SBA Document 112 Filed 06/17/19 Page 7 of 20


            1    contains a conspicuous Mutual Arbitration Provision, which couriers may opt out of if they choose. 1
            2    See Lee v. Postmates Inc. (Lee II), 2018 WL 6605659, at *6 (N.D. Cal. Dec. 17, 2018) (holding that
            3    Postmates’ Fleet Agreement provides reasonable notice of the Mutual Arbitration Provision); Lee v.
            4    Postmates Inc. (Lee I), 2018 WL 4961802, at *4 (N.D. Cal. Oct. 15, 2018) (same).
            5             Couriers who accept the Fleet Agreement and do not exercise their right to opt out of the
            6    Arbitration Provision agree to resolve any disputes with Postmates in individual arbitration:
            7            PLEASE REVIEW THIS AGREEMENT CAREFULLY. SPECIFICALLY, PLEASE
                         REVIEW THE MUTUAL ARBITRATION PROVISION . . . , WHICH REQUIRES
            8            THE PARTIES (UNLESS YOU OPT OUT OF ARBITRATION AS PROVIDED
                         BELOW) TO RESOLVE DISPUTES ON AN INDIVIDUAL BASIS, TO THE
            9            FULLEST EXTENT PERMITTED BY LAW, THROUGH FINAL AND BINDING
                         ARBITRATION.”
          10
                         Campbell Decl. ¶ 4, Ex. A. All-caps text on the first page of the 2018 and April 2019 Fleet
          11
                 Agreements also provides that “unless [couriers] opt out of arbitration,” they must resolve disputes
          12
                 “on an individual basis” through “final and binding arbitration.” Id. Exs. A, B (emphasis added).
          13
                         The Mutual Arbitration Provision contains an express class action waiver, which prevents
          14
                 couriers from bringing any “class and/or collective action”:
          15
                         CLASS ACTION WAIVER—PLEASE READ. Postmates and You mutually agree that
          16             any and all disputes or claims between the Parties will be resolved in individual arbitration.
                         The Parties further agree that by entering into this Agreement, they waive their right to have
          17             any dispute or claim brought, heard or arbitrated as a class and/or collective action, or to
                         participate in any class and/or collective action, and an arbitrator shall not have any authority
          18             to hear or arbitrate any class and/or collective action (“Class Action Waiver”).
          19             Campbell Decl. ¶ 5 & Exs. A § 11B(ii), B § 10B(ii). Similarly, couriers who agree to the
          20     Mutual Arbitration Provision agree that they may not pursue representative actions:
          21             REPRESENTATIVE ACTION WAIVER—PLEASE READ. Postmates and You
                         mutually agree that any and all disputes or claims between the Parties will be resolved in
          22             individual arbitration. The Parties further agree that by entering into this Agreement, they
                         waive their right to have any dispute or claim brought, heard or arbitrated as a representative
          23             action, or to participate in any representative action, including but not limited to, claims
                         brought under any state’s Private Attorneys General Act (PAGA), and an arbitrator shall not
          24             have any authority to arbitrate a representative action (“Representative Action Waiver”).
          25             Id. ¶ 5 & Exs. A § 11B(iii), B § 10B(iii).
          26
                  1
                      As the Mutual Arbitration Provision makes clear, “[a]rbitration is not a mandatory condition of
          27          [couriers’] contractual relationship with Postmates,” and couriers can opt out of the Mutual
                      Arbitration Provision if they so choose. Campbell Decl. ¶ 6 & Exs. A § 11B(ix), B § 10B(ix). To
          28          opt out, couriers may submit written notice of their intention to opt out within 30 days of
                      accepting the Fleet Agreement. Id.
Gibson, Dunn &                                                       3
Crutcher LLP
                 RESPONDENT POSTMATES INC.’S OPPOSITION TO PETITIONERS’ MOTION TO COMPEL ARBITRATION –
                                                 CASE NO. 3:19-CV-03042
                       Case 4:19-cv-03042-SBA Document 112 Filed 06/17/19 Page 8 of 20


            1            The Arbitration Provision also contains a delegation clause: “any dispute relating to the
            2    interpretation, applicability, enforceability, or formation” of the Mutual Arbitration Provision must be
            3    decided by an arbitrator, not a court. Id. Exs. A § 11A(ii), B § 10A(ii). But “the preceding clause
            4    shall not apply to any dispute relating to or arising out of the Class Action Waiver and Representative
            5    Action Waiver, which must proceed in a court of competent jurisdiction and cannot be heard or
            6    arbitrated by an arbitrator.” Id. Ex. B § 10A(ii) (emphasis added).
            7    B.      By Agreeing to the Mutual Arbitration Provision, Couriers Agree to Initiate and
                         Conduct Arbitrations in a Specified Manner
            8
                         The Mutual Arbitration Provision designates a particular manner in which a party wishing to
            9
                 initiate an arbitration (whether Postmates or an independent contractor courier) may do so: “the
          10
                 initiating Party must” serve upon the responding party a “demand for arbitration [which] must
          11
                 include (1) the name and address of the Party seeking arbitration, (2) a statement of the legal and
          12
                 factual basis of the claim, and (3) a description of the remedy sought.” Id. Exs. A § 11B(i), B §
          13
                 10B(i) (emphasis added). Further, any demand for arbitration triggered by an independent contractor
          14
                 courier “must be delivered to Postmates” at a specific address. Id.
          15
                         The Mutual Arbitration Provision also states that “[a]ny arbitration shall be governed by the
          16
                 AAA [Commercial] Rules,” with several exceptions, most of which are not relevant here, except that
          17
                 “[t]he arbitration shall be heard by one arbitrator selected in accordance with the AAA Rules” and
          18
                 “shall be an attorney with experience in the law underlying the dispute;” and that the parties “shall
          19
                 equally share filing fees and other similar and usual administrative costs, as are common to both court
          20
                 and administrative proceedings. Postmates shall pay any costs uniquely associated with arbitration.”
          21
                 Id. Ex. A § 10B(vi). 2
          22
                         Finally, the Mutual Arbitration Provision provides: “Nothing in this Mutual Arbitration
          23
                 Provision prevents or excuses a Party from satisfying any conditions precedent and/or exhausting
          24
                 administrative remedies under applicable law or as required under this Agreement before bringing a
          25

          26      2
                      Prior versions of the Fleet Agreement provided that “Postmates shall pay the arbitrator’s and
                      arbitration fees and costs.” Campbell Decl. Ex. B § 11B(vi). However, the April 2019 Fleet
          27          Agreement “supersedes any prior contract between the Parties.” Id. Ex. A § 12A. And
                      regardless of which Fleet Agreement governs a particular Petitioner’s relationship with Postmates
          28          (if any), all relevant versions contained substantively identical and unambiguous class,
                      representative, and collective action waivers. Id. ¶ 5 & Exs. A § 11B(ii)–(iii), B § 10B(ii)–(iii).
Gibson, Dunn &                                                        4
Crutcher LLP
                 RESPONDENT POSTMATES INC.’S OPPOSITION TO PETITIONERS’ MOTION TO COMPEL ARBITRATION –
                                                 CASE NO. 3:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 112 Filed 06/17/19 Page 9 of 20


            1    claim in arbitration.” Id. Exs. A, § 11B(vii), B § 10B(vii) (emphasis added).
            2            Postmates and couriers have utilized the arbitration procedures set forth in the Fleet
            3    Agreement to resolve numerous disputes, and Postmates is currently engaged in at least fifty
            4    arbitrations under the Fleet Agreement. Id. ¶ 6.
            5    C.      In March 2019, Keller Lenkner Threatens to Bring a De Facto Class Arbitration in an
                         Attempt to Shake Down Postmates Using the AAA’s Billing Practices
            6
                         On March 6, 2019, counsel for Petitioners, Ashley Keller, wrote to Postmates’ General
            7
                 Counsel, asserting that his firm “represents more than 3,000 Postmates drivers in California and
            8
                 Illinois” who allegedly had been misclassified as independent contractors. Mr. Keller threatened to
            9
                 “proceed with every arbitration simultaneously” unless the parties could “agree on an alternative
          10
                 process for resolving [his] clients’ claims.” Evangelis Decl. Ex. A. Mr. Keller attached a list of
          11
                 purported clients and two draft arbitration demands—one designed to collectively apply to each
          12
                 purported California client, and a second designed to collectively apply to each purported Illinois
          13
                 client. Id. ¶ 3.
          14
                         Mr. Keller held nothing back in his explanation for why he believed Postmates should
          15
                 abandon the Mutual Arbitration Provision it had entered into with couriers: “Applying its
          16
                 Employment/Workplace Fee Schedule, AAA will require Postmates to pay a $2,200 filing fee, a $750
          17
                 administrative fee, and an arbitrator’s retainer of $4,000 or more. . . . Based on 3,000 drivers,
          18
                 proceeding to arbitration would obligate Postmates to pay AAA more than $20 million. . . . These
          19
                 numbers will continue to grow, as roughly 500 additional drivers engage our firm each week.” Id. In
          20
                 short, Keller Lenkner threatened that unless Postmates settled or abandoned its arbitration clause, it
          21
                 would manipulate the arbitration process to exert maximum financial pressure on Postmates.
          22
                 D.      Keller Lenkner Purports to Initiate Arbitration by Listing Thousands of Names on One
          23             Document, and AAA Administers the Purported Demands Collectively.
          24             When it became clear that Postmates would not abandon its Mutual Arbitration Provision or
          25     pay an exorbitant and unjustified settlement to avoid Keller Lenkner’s extortion tactics, Keller
          26     Lenkner purported to file 4,925 arbitration demands on April 22, 2019 by sending four documents to
          27     AAA: (1) a cover letter requesting that AAA invoice Postmates for arbitration filing fees related to
          28     4,925 alleged claimants and attaching two versions of Postmates’ Fleet Agreement; (2) a single

Gibson, Dunn &                                                      5
Crutcher LLP
                 RESPONDENT POSTMATES INC.’S OPPOSITION TO PETITIONERS’ MOTION TO COMPEL ARBITRATION –
                                                 CASE NO. 3:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 112 Filed 06/17/19 Page 10 of 20


            1    document setting forth the alleged claimants’ grievances in generic terms that were not specific to
            2    any particular individual; 3 (3) a spreadsheet listing the 4,925 alleged claimants to whom the claims
            3    document purportedly uniformly applied; and (4) a packet of barebones fee waiver applications
            4    asserting that 4,593 of the alleged claimants were entitled to fee waivers pursuant to California Code
            5    of Civil Procedure § 1284.3, and thus were not responsible for any portion of arbitration fees. Id. ¶ 5
            6    & Exs. B, C. Keller Lenkner purported to file additional demands in a similar format on May 13,
            7    2019. Id. ¶ 6 & Ex. D. Neither set of demands was delivered to Postmates by mail, as required by
            8    the Fleet Agreement. 4 See id. ¶¶ 5–6.
            9            When a representative from AAA reached out to Postmates to discuss the purported demands
          10     collectively, Postmates explained that the demands had not been properly filed in a manner that
          11     would trigger any arbitration proceedings (id. ¶ 7), but nonetheless agreed to conduct a mediation
          12     with Keller Lenkner, and on May 6, 2019, sent AAA a mediator strike list (id. ¶ 9). But Keller
          13     Lenkner refused to mediate after May 31, 2019. Id. The parties were unable to find a suitable
          14     mediator on such short notice that was available for a mediation on a date in May that was agreeable
          15     to both parties, and Keller Lenkner refused Postmates’ offers to mediate in June or July. Id.
          16             On May 31, 2019, a AAA representative left a voicemail with counsel for Postmates
          17     requesting its position on whether AAA may properly assess fees for the purported Keller Lenkner
          18     arbitration demands. That same day, Postmates responded by letter that no arbitration proceedings
          19     had been triggered because Keller Lenkner’s arbitration demands were deficient under the terms of
          20     the Fleet Agreement and AAA’s rules. Evangelis Decl. ¶ 10 & Ex. E. For example, Postmates noted
          21     that Keller Lenkner “filed one, mass arbitration demand purporting to cover each claimant, which
          22     does not lay out any specific facts, theories, or remedies sought for each claimant, as is required by
          23     the Fleet Agreement,” and “circumvents the Fleet Agreement’s express requirement that all
          24
                  3
                      For example, one of the alleged claims, entitled “Applicable Municipal Codes,” lists twenty
          25          assorted municipal code provisions from various municipalities around the state of California, and
                      asserts that “in various weeks,” various unspecified claimants performed work in various of the
          26          listed cities and were not paid minimum wage, and thus, those unspecified “claimants subject to
                      those violations” are entitled to relief. Evangelis Decl. Ex. C, ¶¶ 62–64.
          27
                  4
                      On June 11, after filing this action, Petitioners sent new purported arbitration demands to
          28          Postmates by mail, but continued to assert generic claims that were copied and pasted across
                      thousands of purportedly individual demands. Evangelis Decl. ¶ 14.
Gibson, Dunn &                                                         6
Crutcher LLP
                 RESPONDENT POSTMATES INC.’S OPPOSITION TO PETITIONERS’ MOTION TO COMPEL ARBITRATION –
                                                 CASE NO. 3:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 112 Filed 06/17/19 Page 11 of 20


            1    arbitrations must take place on an individualized basis.” Id. Postmates also noted that the California
            2    statutory fee waiver provision that Keller Lenkner cited for the vast majority of its purported clients
            3    was not applicable, because, by its very terms, the relevant statute only applies in “consumer
            4    arbitration[s].” Thus, Postmates stated that Keller Lenkner had not met its own filing requirements
            5    such to trigger Postmates’ obligations. Id.
            6    E.      In June 2019, Keller Lenkner Rushes to Court During Discussions with AAA.
            7            The next business day, on June 3, Petitioners filed the Petition for an Order Compelling
            8    Arbitration that commenced this action (Dkt. 1) and a Motion to Compel Arbitration (Dkt. 4). This
            9    action has been filed on behalf of all 5,274 purported Keller Lenkner clients 5 altogether, and seeks
          10     one, collective order requiring Postmates to pay millions of dollars in fees for all 5,274 Petitioners
          11     simultaneously.
          12             Meanwhile, after Petitioners filed this action, AAA wrote to the parties that its practice is to
          13     raise gateway disputes regarding any party’s fulfillment of conditions precedent to an arbitrator, and
          14     that it would decline to administer the purported claims further unless Postmates paid $11,022,400 in
          15     “administrative fees” by June 13, 2019. Evangelis Decl. ¶ 12 & Ex. F. AAA offered no assurance or
          16     suggestion regarding whether, when, or how Postmates could obtain a refund if Petitioners failed to
          17     diligently pursue all 5,274 arbitrations. See id.
          18             Postmates responded promptly, explaining that “Postmates is ready to arbitrate individual
          19     claims properly brought under the terms of each individual’s Fleet Agreement and AAA’s rules,” but
          20     that the purported “[c]laimants have exploited AAA’s rules by filing a collective demand and simply
          21     referring to it as a group of ‘individual’ demands.” Id. ¶ 13 & Ex. G. Postmates reiterated that it
          22     stands by its arbitration agreement, and is eager to arbitrate any dispute that is actually brought in a
          23     manner that complies with that agreement: “Postmates is fully prepared to proceed with—and pay its
          24

          25      5
                      Postmates has serious concerns regarding whether Keller Lenkner actually represents each of the
                      5,274 Petitioners it purports to represent. Postmates has raised those concerns to Mr. Keller on
          26          several occasions (Evangelis Decl. ¶ 8), but Mr. Keller has done little to allay them.
                      Additionally, Keller Lenkner has yet to provide any explanation whatsoever as to how that
          27          twelve-attorney law firm expects to simultaneously prosecute 5,274 arbitration proceedings (id.)
                      on top of any other work to which the firm may already be committed (see Abadilla v. Uber
          28          Techs., Inc., Case No. 3:18-cv-07343-EMC (N.D. Cal. filed Dec. 5, 2018) (Keller Lenkner
                      purporting to seek to pursue 12,501 simultaneous arbitrations against Uber Technologies, Inc.)).
Gibson, Dunn &                                                        7
Crutcher LLP
                 RESPONDENT POSTMATES INC.’S OPPOSITION TO PETITIONERS’ MOTION TO COMPEL ARBITRATION –
                                                 CASE NO. 3:19-CV-03042
                     Case 4:19-cv-03042-SBA Document 112 Filed 06/17/19 Page 12 of 20


            1    share of the filing fees for—the individual arbitration of any claimant who perfects his arbitration
            2    demand, provided that AAA can develop some type of reasonable payment plan that compensates
            3    AAA for administration costs as cases are actually administered and prosecuted, rather than
            4    inequitably and needlessly assessing fees for all cases at filing regardless of when a case will actually
            5    be able to proceed.” Id. (emphasis in original). On June 17, AAA responded by reiterating its
            6    position that Keller Lenkner’s identical, collective demands triggered arbitration proceedings and the
            7    imposition of millions of dollars of filing fees, and offered Postmates a stay for a price of $300 per
            8    claimant (over $1.5 million in total) while the parties litigate this action. Id. ¶ 15 & Ex. H. Later on
            9    June 17, Keller Lenkner responded to AAA’s email, asking it to “confirm . . . that AAA will decline
          10     to administer the cases.” Id. ¶ 15 & Ex. I.
          11                                               III.    ARGUMENT
          12            The Federal Arbitration Act (“FAA”) 9 U.S.C. § 1, et seq., which governs any arbitration
          13     proceeding between Postmates and independent contractor couriers (Campbell Decl. Exs. A, B),
          14     allows a court to order disputes to arbitration when a party breaches its agreement to arbitrate (9
          15     U.S.C. § 4). But the court may order a dispute to arbitration only if the parties have expressly agreed
          16     to arbitrate that dispute, and only in the manner agreed to by the parties. Id. (a court shall compel
          17     arbitration “in accordance with the terms of the contract” and only “upon being satisfied that the
          18     making of the agreement for arbitration or the failure to comply therewith is not in issue”).
          19            This stems from the fundamental principle that “arbitration is a matter of contract and a party
          20     cannot be required to submit to arbitration any dispute which he has not agreed so to submit,”
          21     meaning that if parties have not agreed to arbitrate a certain dispute, or to arbitrate a certain dispute in
          22     a particular manner, a court cannot order them to do so. AT & T Techs., Inc. v. Comm’s Workers of
          23     Am., 475 U.S. 643, 648 (1986) (quotations omitted); see also First Options of Chicago, Inc. v.
          24     Kaplan, 514 U.S. 938, 943 (1995) (“[A]rbitration is simply a matter of contract between the parties; it
          25     is a way to resolve those disputes—but only those disputes—that the parties have agreed to submit to
          26     arbitration.”); Volt Info. Sciences, Inc. v. Bd. of Trustees of Leland Stanford Junior Univ., 489 U.S.
          27     468, 479 (“Arbitration under the [FAA] is a matter of consent, not coercion . . . . By permitting the
          28     courts to ‘rigorously enforce’ [arbitration] agreements according to their terms, we give effect to the

Gibson, Dunn &                                                        8
Crutcher LLP
                 RESPONDENT POSTMATES INC.’S OPPOSITION TO PETITIONERS’ MOTION TO COMPEL ARBITRATION –
                                                 CASE NO. 3:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 112 Filed 06/17/19 Page 13 of 20


            1    contractual rights and expectations of the parties, without doing violence to the policies behind by the
            2    FAA.”) (internal citation omitted).
            3           Here, the parties agree that Postmates and couriers have entered into an agreement to arbitrate
            4    disputes such as the worker classification claims that underlie this action. See Mot. 1. But Postmates
            5    vigorously disputes whether the parties have agreed to arbitrate those disputes in the manner that
            6    Petitioners demand. Because Postmates never agreed to the class arbitration that Petitioners and
            7    AAA seek to impose, the Court should deny Petitioners’ Motion.
            8    A.     Petitioners’ Class Arbitration Demands Violate the Law and the Fleet Agreement
            9           The fundamental policy underlying the FAA is that arbitration is “cheaper and faster than
          10     litigation.” Allied-Bruce Terminix Co., Inc. v. Dobson, 513 U.S. 265, 280 (1995) (quoting H.R. Rep.
          11     No. 97-542, at 13 (1982)). That policy is “of particular importance” to the resolution of disputes
          12     involving independent contractors or employees, since “[a]rbitration agreements allow parties to
          13     avoid the costs of litigation” in matters that “often involve[] smaller sums of money than disputes
          14     concerning commercial contracts.” Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 123 (2001).
          15            The Supreme Court has explained time and again that arbitration on a class or collective basis
          16     is anathema to the FAA. “Class arbitration is not only markedly different from the ‘traditional
          17     individualized arbitration’ contemplated by the FAA, it also undermines the most important benefits
          18     of that familiar form of arbitration.” Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1415 (2019). That
          19     is because “class arbitration sacrifices the principal advantage of arbitration—its informality—and
          20     makes the process slower, more costly, and more likely to generate procedural morass than final
          21     judgment.” Concepcion, 563 U.S. at 348. Indeed, the Court has held that class arbitration poses an
          22     existential threat to the FAA’s purpose: “the virtues Congress originally saw in arbitration, its speed
          23     and simplicity and inexpensiveness, would be shorn away and arbitration would wind up looking like
          24     the litigation it was meant to displace.” Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1623 (2018).
          25            Because of the “‘fundamental’ difference between class arbitration and the individualized
          26     form of arbitration envisioned by the FAA,” Lamps Plus, 139 S. Ct. at 1416 (citation omitted), “it
          27     cannot be presumed the parties consented to it by simply agreeing to submit their disputes to an
          28     arbitrator,” Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 685 (2010). “[A] party may

Gibson, Dunn &                                                      9
Crutcher LLP
                 RESPONDENT POSTMATES INC.’S OPPOSITION TO PETITIONERS’ MOTION TO COMPEL ARBITRATION –
                                                 CASE NO. 3:19-CV-03042
                     Case 4:19-cv-03042-SBA Document 112 Filed 06/17/19 Page 14 of 20


            1    not be compelled under the FAA to submit to class arbitration unless there is a contractual basis for
            2    concluding that the party agreed to do so.” Id. at 684. And, as Epic Systems made clear, the Court’s
            3    hostility toward collective arbitration is not limited to the specific scenario in which a claimant seeks
            4    to invoke class-specific procedures; rather, it encompasses any mass arbitration tactic that threatens
            5    to fundamentally undermine the congressionally recognized benefits of bilateral arbitration. “Just as
            6    judicial antagonism toward arbitration before the Arbitration Act’s enactment ‘manifested itself in a
            7    great variety of devices and formulas declaring arbitration against public policy,’ Concepcion teaches
            8    that we must be alert to new devices and formulas that would achieve much the same result today.”
            9    Epic Sys., 138 S. Ct. at 1623 (quoting Concepcion, 563 U.S. at 342) (emphasis added).
          10             Petitioners’ gambit of simultaneously submitting thousands of generic, identical purported
          11     arbitration demands while maintaining that they are actually brought on an “individual” basis in order
          12     to impose maximum costs on Postmates (and therefore to exert coercive settlement pressure) is “just
          13     such a device.” Id. Allowing Petitioners to shake down Postmates for millions of dollars of fees with
          14     no regard whatsoever to Petitioners’ ability to pursue their claims or their merits turns the FAA
          15     completely on its head by rendering alternative dispute resolution more expensive and less efficient
          16     than litigating—let alone than bilateral arbitration.
          17             Petitioners’ strategy flouts the Fleet Agreement’s unambiguous class and representative action
          18     waivers. E.g., Campbell Decl. ¶ 5, Exs. A § 11B(ii), B § 10B(ii) (“Postmates and [couriers] mutually
          19     agree that any and all disputes or claims between the Parties will be resolved in individual arbitration.
          20     The Parties further agree that by entering into this Agreement, they waive their right to have any
          21     dispute or claim brought, heard or arbitrated as a class and/or collective action, . . . .”); id. ¶ 5, Exs. A
          22     § 11B(ii), B § 10B(iii) (“Postmates and [couriers] mutually agree that any and all disputes or claims
          23     between the Parties will be resolved in individual arbitration. The Parties further agree that by
          24     entering into this Agreement, they waive their right to have any dispute or claim brought, heard or
          25     arbitrated as a representative action.”).
          26               Petitioners’ labeling of their submissions to AAA as “individual” arbitration demands is a
          27     sham. “[C]ourts consistently prioritize substance and function over form when characterizing the
          28     nature of a dispute or claim” and “‘need not accept the label’ a party places on a claim.” AT & T

Gibson, Dunn &                                                        10
Crutcher LLP
                 RESPONDENT POSTMATES INC.’S OPPOSITION TO PETITIONERS’ MOTION TO COMPEL ARBITRATION –
                                                 CASE NO. 3:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 112 Filed 06/17/19 Page 15 of 20


            1    Mobility LLC v. Bernardi, 2011 WL 5079549, at *6 (N.D. Cal. Oct. 26, 2011) (quoting Gen.
            2    Dynamics Corp. v. United States, 139 F.3d 1280, 1283 (9th Cir. 1998)). In Bernardi, the court
            3    preliminarily enjoined arbitration proceedings where claimants “nominally filed their arbitration
            4    demands as individuals, and do not explicitly purport to represent anyone but themselves
            5    individually,” but in actuality were “represented by the same firm, filed essentially identical
            6    arbitration demands,” and “all [sought] the same, non-individualized relief.” Id.; see also Desimoni
            7    v. TBC Corp., 2017 WL 1381600, at *3 (M.D. Fla. Apr. 18, 2017) (enforcing arbitration agreement’s
            8    requirement of “individual” claims by ordering class arbitration claimants to proceed individually).
            9            Even a cursory review of the purported demands in this matter reveals that they, too, are
          10     substantively class arbitration demands in nature:
          11             First, the purported demands were originally filed as one grievance document submitted to
          12     AAA along with a spreadsheet of names and addresses purporting to make that document equally and
          13     interchangeably applicable to thousands of individuals. Evangelis Decl. Ex. C. Unsurprisingly, the
          14     grievance document contained no facts whatsoever pertaining to any particular prospective claimant.
          15     See id. In fact, the purported demand’s legal claims do not even specify to which claimants they
          16     apply, such as the claim entitled “Applicable Municipal Codes,” which lists twenty different
          17     municipal code provisions from various municipalities around the state of California, and asserts
          18     generally that “in various weeks,” various unspecified claimants were underpaid for work in various
          19     of the listed cities. Id. ¶¶ 62–64. 6 These demands fail to satisfy even the most basic terms of the
          20     parties’ agreement, which plainly requires that a “demand for arbitration . . . state[] . . . the legal and
          21     factual basis” of the petitioner’s claim, and more fundamentally, that arbitration be conducted “on an
          22     individual” rather than class basis. Campbell Decl. Exs. A § 11B(i), B § 10B(i) (emphasis added).
          23             Second, Petitioners’ counsel has been strategically (and openly) manipulating the volume and
          24     timing of his purported clients’ claims in order to create pressure on Postmates that is more akin to
          25
                  6
                      On June 10, a week after commencing this litigation, Petitioners resubmitted their purported
          26          demands with a separate demand form for each purported claimant, each of which copies and
                      pastes a shortened version of the original grievance document. The effect is, if anything, even
          27          less compliant with the Fleet Agreement, considering that the resubmitted demands (1) remain
                      identical, generic. interchangeable, and untethered to any particular claimant’s factual or legal
          28          claims for relief; and (2) now provide even fewer facts about each claimant as a result of the
                      truncation of the asserted grounds and claims for relief. Evangelis Decl. ¶ 14.
Gibson, Dunn &                                                       11
Crutcher LLP
                 RESPONDENT POSTMATES INC.’S OPPOSITION TO PETITIONERS’ MOTION TO COMPEL ARBITRATION –
                                                 CASE NO. 3:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 112 Filed 06/17/19 Page 16 of 20


            1    class action litigation than the bilateral arbitration specifically mandated by the Fleet Agreement.
            2    See, e.g., Dalton v. Lee Publications, Inc., 625 F.3d 1220, 1221 (9th Cir. 2010) (noting the “unique
            3    settlement pressures of class action suits”); Castano v. Am. Tobacco Co., 84 F.3d 734, 746 (5th Cir.
            4    1996) (noting that class action “settlements have been referred to as judicial blackmail”). For
            5    example, in their initial demand letter, Petitioners’ counsel used the collective costs of administering
            6    arbitrations as a sword, explicitly threatening to “proceed with every arbitration simultaneously”
            7    unless the parties could “agree on an alternative process for resolving [his] clients’ claims.”
            8    Evangelis Decl. ¶ 4 & Ex. A. Again, Petitioners’ purported demands disregard the Fleet Agreement’s
            9    express waiver of class or collective arbitrations, nor does it offer any plausible roadmap for how
          10     Petitioners plan to proceed with thousands of arbitrations “simultaneously.”
          11             Third, at Petitioners’ counsel’s urging, AAA has been administering Petitioners’ purported
          12     arbitration demands on a classwide, rather than individual, basis for every conceivable purpose. For
          13     instance, AAA has assigned one administrator to all 5,274 purported claims (Id. ¶ 7); has made
          14     across-the-board determinations regarding the applicability of Petitioners’ several thousand asserted
          15     fee waiver affidavits 7 (id.); has sought to push the parties to conduct a collective mediation (see id.
          16     ¶ 9); and has imposed categorical administrative fee payment ultimatums that apply equally to every
          17     Petitioner’s purported demand, notwithstanding differing factual circumstances and demand
          18     submission dates to AAA (id. ¶¶ 12, 15).
          19             And fourth, even the nature of the instant litigation confirms that Petitioners seek collective
          20     relief so that they may move forward with the classwide arbitration they desire. 5,274 Petitioners
          21     have joined this single lawsuit to ask this Court for a single order compelling Postmates to move
          22     forward on each arbitration demand purportedly filed by Petitioners, without considering any
          23     individualized questions or issues of proof applicable to any particular Petitioner (such as, for
          24

          25      7
                      AAA’s determination that 4,593 Petitioners are entitled to fee waivers under California Code of
                      Civil Procedure section 1284.3 is particularly dubious, since that statute, by its own terms, applies
          26          only in “consumer arbitrations,” which are defined in California’s Ethics Standards for Neutral
                      Arbitrators in Contractual Arbitration as those in which an individual was “required to accept” an
          27          arbitration provision. See https://www.courts.ca.gov/documents/ethics_standards_neutral _
                      arbitrators.pdf. The Fleet Agreement, however, provides that “[a]rbitration is not a mandatory
          28          condition of [couriers’] contractual relationship with Postmates” (e.g., Campbell Decl. ¶ 6), and
                      allows couriers to opt out of arbitration within 30 days of accepting the Fleet Agreement. Id.
Gibson, Dunn &                                                        12
Crutcher LLP
                 RESPONDENT POSTMATES INC.’S OPPOSITION TO PETITIONERS’ MOTION TO COMPEL ARBITRATION –
                                                 CASE NO. 3:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 112 Filed 06/17/19 Page 17 of 20


            1    instance, which Fleet Agreement controls the individual’s contractual relationship with Postmates, or,
            2    indeed, whether the individual even has a contractual relationship with Postmates). See Mot. 13.
            3    Petitioners’ failure to submit proof sufficient to establish this basic, threshold issue of contract
            4    formation alone is sufficient grounds to deny Petitioners’ motion. 9 U.S.C. § 4 (“[U]pon being
            5    satisfied that the making of the agreement for arbitration . . . is not in issue, the court shall make an
            6    order directing the parties to proceed to arbitration in accordance with the terms of the agreement.”)
            7    And it perfectly illustrates the danger of Petitioners’ shakedown strategy: AAA has sought to collect
            8    over $11 million in fees from Postmates without any assurance that the individuals Keller Lenkner
            9    claims to represent have ever entered into a contract with Postmates. Further, even Petitioners’
          10     attempted class-action-by-joinder is improper because it does not “comport with the principles of
          11     fundamental fairness” and “would result in prejudice.” See, e.g., Coleman v. Quaker Oats Co., 232
          12     F.3d 1271, 1296–97 (9th Cir. 2000) (affirming district court’s decision to sever claims where
          13     allowing ten co-plaintiffs to proceed in one action would not “‘comport with the principles of
          14     fundamental fairness’ or would result in prejudice to either side”) (quoting Desert Empire Bank v.
          15     Ins. Co. of N. Am., 623 F.2d 1371, 1375 (9th Cir. 1980)).
          16            In short, Petitioners’ purported arbitration demands are exactly the type of class, collective,
          17     and representative action that Petitioners explicitly waived by assenting to the Fleet Agreement and
          18     declining to exercise their arbitration opt-out rights. In the face of such waivers, courts have
          19     enjoined attempts to arbitrate on a classwide basis. See, e.g., Bernardi, 2011 WL 5079549, at *6.
          20     And Petitioners cannot point to a single case in which a court has ordered parties to proceed with de
          21     facto class or representative arbitrations notwithstanding an unambiguous waiver.
          22     B.     The Fleet Agreement’s Delegation Clause Does Not Justify the Relief Petitioners Seek
          23            Petitioners seek to prevent this Court from evaluating whether they have complied with the
          24     parties’ arbitration agreement so as to trigger any duty on the part of Postmates, asserting that “the
          25     fact that the parties have entered into a valid arbitration agreement is sufficient by itself to compel
          26     arbitration, because Postmates’s Fleet Agreement delegates to the arbitrator any question regarding
          27     the scope of the arbitration agreement.” Mot. 9–10. But Petitioners fail to mention that the
          28     delegation clause explicitly reserves issues related to the class, collective, and representative action

Gibson, Dunn &                                                       13
Crutcher LLP
                 RESPONDENT POSTMATES INC.’S OPPOSITION TO PETITIONERS’ MOTION TO COMPEL ARBITRATION –
                                                 CASE NO. 3:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 112 Filed 06/17/19 Page 18 of 20


            1    waivers for determination by a court: “the [delegation] clause shall not apply to any dispute relating
            2    to or arising out of the Class Action Waiver and Representative Action Waiver, which must proceed
            3    in a court of competent jurisdiction and cannot be heard or arbitrated by an arbitrator.” Campbell
            4    Decl. Ex. B § 10A(ii)] (emphasis added); see also id. Ex. A § 11B(iv) (“any claim that all or part of
            5    this Class Action Waiver and/or Representative Action Waiver is unenforceable, unconscionable,
            6    void, or voidable shall be determined only by a court . . . and not by an arbitrator”). As described in
            7    Section III.A, supra, Petitioners’ arbitration demands are substantively class demands, so Petitioners’
            8    motion raises a dispute related to the enforceability and scope of that waiver.
            9            And even if the Fleet Agreement did not reserve issues regarding the Fleet Agreement’s
          10     individualized arbitration requirements to a court, that would still be an issue for this Court’s
          11     determination, because, following Concepcion and Lamps Plus, a court may not order parties to
          12     proceed to arbitration on a collective basis without first ensuring that the parties’ contract provides
          13     for such a proceeding. E.g., Lamps Plus, 139 S. Ct. at 1416 (“[C]ourts may not infer consent to
          14     participate in class arbitration absent an affirmative ‘contractual basis for concluding that the party
          15     agreed to do so.’ Silence is not enough; the ‘FAA requires more.’”) (quoting Stolt-Nielsen, 559 U.S.
          16     at 687). Put simply, Petitioners have failed to meet their burden of establishing that “there is clea[r]
          17     and unmistakabl[e] evidence” that the parties agreed to submit this arbitrability question to an
          18     arbitrator, so the Court “should not assume that the parties agreed to arbitrate arbitrability” on this
          19     issue. First Options, 514 U.S. at 944 (quotations omitted).
          20             The FAA does not require this Court to ignore the shakedown tactics of Petitioners’ counsel. 8
          21

          22      8
                      Postmates is not the only company that has been ensnared in what is quickly becoming a clear
                      pattern of unethical conduct by Keller Lenkner. In just the past two years, that firm has also:
          23
                      (1) employed similar de facto class arbitration demands in an attempt to extort Uber
          24          Technologies, Inc. (see Motion to Compel Arbitration, Abadilla v. Uber Techs., Inc., Case No.
                      3:18-cv-07343-EMC (N.D. Cal. filed Dec. 5, 2018));
          25          (2) been sued by a putative class of Uber independent contractors for falsely claiming to represent
                      them and using unethical “bait and switch” tactics in its advertising and engagement agreements
          26          (Brown v. Keller Lenkner, LLC, Case No. 1:18-cv-12423-NMG (D. Mass. 2018)); and
          27          (3) been disqualified from representing individuals asserting claims against Uber because one of
                      its attorneys “owed a duty of confidentiality to Uber” after working closely with the company in a
          28          former position with the U.S. Chamber of Commerce (Order Granting Motion to Disqualify, Diva
                      Limousine v. Uber Techs., Inc., Case No. 3:18-cv-05546-EMC (N.D. Cal. Jan. 9, 2019)).
Gibson, Dunn &                                                       14
Crutcher LLP
                 RESPONDENT POSTMATES INC.’S OPPOSITION TO PETITIONERS’ MOTION TO COMPEL ARBITRATION –
                                                 CASE NO. 3:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 112 Filed 06/17/19 Page 19 of 20


            1    Quite the opposite: “Just as judicial antagonism toward arbitration before the Arbitration Act’s
            2    enactment ‘manifested itself in a great variety of devices and formulas declaring arbitration against
            3    public policy,’ Concepcion teaches that we must be alert to new devices and formulas that would
            4    achieve much the same result today.” Epic Sys., 138 S. Ct. at 1623 (quoting Concepcion, 563 U.S.
            5    at 342) (emphasis added). Keller Lenkner hopes to exploit a loophole in the AAA arbitration
            6    administration process to exact a quick and lucrative settlement by bringing a class arbitration
            7    demand in substance, but convincing AAA to invoice Postmates separately for each purported
            8    claimant. To do so, Keller Lenkner, a twelve-attorney law firm that appears to have one California-
            9    admitted attorney, has postured to AAA and Postmates that it has the capacity to simultaneously
          10     prosecute over 5,000 arbitrations in California, and AAA has accepted that assertion without any
          11     regard to its facial absurdity. As Mr. Keller’s initial letter to Postmates made clear, in reality,
          12     Petitioners have no intention of prosecuting these claims individually: they simply seek an order
          13     requiring “Postmates to [] pay all arbitration filing fees due for Petitioners pending demands for
          14     arbitration within 14 days” so that they may use it as further settlement leverage without having to
          15     address the merits of Petitioners’ claims.
          16            As Postmates has explained to Petitioners and AAA, it is certainly willing to arbitrate, and to
          17     pay fees for any arbitration that actually will go forward. But Petitioners’ tactic of seeking to coerce
          18     settlement by simultaneously imposing fees for over 5,000 arbitrations, regardless of whether those
          19     arbitrations can actually go forward, poses an existential threat to the purpose of the FAA, and this
          20     Court should not allow it.
          21                                              IV.    CONCLUSION
          22            Postmates stands by its Mutual Arbitration Provision. It is ready and willing to arbitrate
          23     disputes brought pursuant to the terms of that agreement. But Petitioners’ purported demands fall
          24     well short of the mark. Postmates respectfully requests that this Court deny Petitioners’ Motion
          25     because it seeks to force the parties to arbitrate in a manner to which they never agreed.
          26     //
          27     //
          28     //

Gibson, Dunn &                                                       15
Crutcher LLP
                  RESPONDENT POSTMATES INC.’S OPPOSITION TO PETITIONERS’ MOTION TO COMPEL ARBITRATION –
                                                  CASE NO. 3:19-CV-03042
                     Case 4:19-cv-03042-SBA Document 112 Filed 06/17/19 Page 20 of 20


            1    Dated: June 17, 2019                 GIBSON, DUNN & CRUTCHER LLP
            2

            3                                         By:        /s/ Theane Evangelis
                                                                        Theane Evangelis
            4
                                                      Attorneys for Respondent POSTMATES INC.
            5

            6

            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                              16
Crutcher LLP
                 RESPONDENT POSTMATES INC.’S OPPOSITION TO PETITIONERS’ MOTION TO COMPEL ARBITRATION –
                                                 CASE NO. 3:19-CV-03042
